Citation Nr: 0433009	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post-
anterior cruciate ligament and medial meniscus repair of the 
right knee, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for post-meniscectomy left knee with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This appeal is from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issue of service connection for a left knee condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  VA denied direct and secondary service connection for a 
left knee condition on a direct or secondary basis in October 
1985 and notified him by November 1985 letter of the decision 
and of his appellate rights.

2.  The veteran did not initiate an appeal from the October 
1985 rating decision within one year following the date of 
the November 1985 notice letter.

3.  In August 2002, the veteran's private physician opined 
that his right knee probably is affecting his contralateral 
side due to compensation.


CONCLUSION OF LAW

1.  The October 1985 rating decision denying service 
connection for a left knee condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302 (2004).

2.  The August 2002 statement of Dr. Yoldas is new, bears 
directly and substantially on a matter to be determined, and 
is so significant that the claim must be reopened and 
reviewed to decide it fairly.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

In March 2001, the veteran applied to reopen a previously 
denied claim for secondary service connection for the left 
knee.  The Veterans Claims Assistance Act of 2000 (VCAA) 
mandates VA's duty to notify and assist claimants for 
benefits administered by the Secretary.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The duty to 
assist in obtaining evidence necessary to substantiate a 
claim, however, does not apply to applications filed before 
August 29, 2001, to reopen a previously disallowed claim.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law in effect at 
the time of the veteran's application to reopen the claim, VA 
had no duty to assist the veteran to develop evidence in 
support of his claim until the previously disallowed claim 
for stomach ulcers was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).  The evidence of record is sufficient 
to reopen the claim, and this decision only resolves the 
appeal to that extent.  Consequently, any question whether VA 
discharged the notice requirements associated with an 
application to reopen a previously denied claim is moot.

II.  Whether to Reopen a Claim for Service Connection for a 
Left Knee Condition

In October 1985, the veteran filed a claim for service 
connection for his left knee.  He was then service-connected 
for residuals of a right knee injury in service.  He had had 
surgery on the right knee in October 1981, and in May 1981, 
VA renamed the service-connected right knee condition 
"postoperative residuals of right knee injury."  In 
December 1982, the veteran had a torn medial meniscus and 
torn anterior cruciate ligament of the left knee.  He had 
diagnostic arthroscopy, arthroscopic partial medial 
meniscectomy, partial synovectomy and debridement of the 
anterior cruciate ligament of the left knee.

The veteran's October 1985 claim for secondary service 
connection followed.  He attributed his left knee injuries to 
his right knee.  In October 1985, the RO found the left knee 
condition was not directly attributable to the veteran's 
service-connected right knee condition.  The RO notified the 
veteran of the decision and of his appellate rights by letter 
dated November 4, 1985.  He did not initiate an appeal within 
the year following the date of the letter.

When the RO denied the appellant's claim for service 
connection, and the appellant did not appeal within one year 
of the date of the letter notifying him of the denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2004); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  To reopen the claim, new 
and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2002).

No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since October 1985 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In March 2001, the veteran again applied for service 
connection for secondary service connection for the left 
knee.  He has submitted multiple private medical reports.  
One of them is sufficient to dispose of the question whether 
to reopen the claim.

Dr. Yoldas's August 2002 report opined that the veteran's 
right knee probably affects the contralateral side due to 
compensation.  When VA denied the veteran's claim for 
secondary service connection in October 1985, VA interpreted 
the regulation authorizing secondary service connection as 
requiring that the service-connected disability directly 
caused the condition claimed to be secondary to it.  See 
38 C.F.R. § 3.310 (a) (1985).  A subsequent judicial decision 
ruled that the regulation authorized compensation for 
disability resulting from the aggravation by a service-
connected disease or injury of a condition it did not 
directly cause.  Allen v. Brown, 7 Vet. App. 439 (1995).  Dr. 
Yoldas's August 2002 statement alone satisfies all the 
requirements of new and material evidence to reopen a claim 
of secondary service connection for the left knee when 
considered in light of the Allen decision.  The claim must be 
reopened and reviewed in light of all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

For reasons explained in the REMAND below, the Board cannot 
reach the merits of the claim at this time without prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).




ORDER

Whereas new and material evidence has been submitted to 
reopen a claim for secondary service connection for a left 
knee condition, the claim is reopened, and to that extent, 
the appeal is granted.


REMAND

The private medical opinion that was sufficient to reopen the 
claim lacks sufficient medical detail to resolve the claim.  
VA examination and medical opinion will be very helpful to 
clarify several medical questions that bear on the secondary 
service-connected issue.

Additionally, the medical history and current medical 
information shows the veteran's right knee pathology to be 
complex.  The veteran was initially service-connected for a 
medical meniscus injury, simply denominated residuals of knee 
injury and rated as other knee injury.  In 1981, he had 
surgery that included the medial meniscus, the synovium, and 
the anterior cruciate ligament.  The September 2001 rating 
decision changed the previous denomination of the disability 
to "post surgery, anterior cruciate ligament tear and medial 
meniscal tear, right knee."

A series of private examination reports and one VA 
examination report from February 2001 to December 2001 
suggest increasing pathology during that time, specifically 
as regards instability of the knee; the December 2001 report 
was positive for instability.  The several preceding were 
negative for instability.  The timing makes it impossible to 
tell if the last exam in the series revealed a progression.  
Another examination is necessary.

An August 2001 MRI of the right knee showed a lateral 
meniscus tear.  The veteran's injury in service tore the 
medial meniscus.  VA has included the anterior cruciate 
ligament as part of the service-connected right knee 
disability.  It would be well to have a comprehensive medical 
opinion about the relationships among the right knee parts 
and pathologies to enable application of the rating schedule, 
including determination whether multiple ratings are 
permissible without pyramiding. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

?	Regarding the right knee: notify the 
veteran about information and 
evidence necessary to substantiate 
an increased rating claim, and in 
his case, that such information and 
evidence includes medical records or 
opinions showing a relationship 
between lateral meniscus pathology 
and the medical meniscus, anterior 
cruciate ligament, and degenerative 
joint pathologies currently 
comprising the service-connected 
disability.

?	Regarding the left knee: notify the 
veteran about information and 
evidence necessary to substantiate a 
claim for secondary service 
connection, including medical 
information and evidence showing how 
the right knee caused the left knee 
problems, or how and to what extent 
the right knee aggravated the left 
knee problems.

2.  Schedule the veteran for a VA 
orthopedic examination of the knees.  
Provide the examiner with the claims 
file.

?	The examiner is to review the 
service medical records pertaining 
to the original right knee injury, 
the October 1981 private records of 
the right knee surgery, the December 
1982 private records of the left 
knee surgery, and the VA and private 
examination reports, surgeon's 
consultations, and other medical 
statements from February 2001 to 
August 2002.

?	Examine the veteran's knees, 
including x-ray and MRI studies if 
indicated, and diagnose all current 
pathology of both knees.

?	Regarding the right knee:  Provide 
the range of motion and whether 
there is painful motion, excess 
fatigability, or incoordination, 
swelling, deformity or atrophy, 
interference with sitting, standing, 
weight bearing, walking, the cause 
of any of these, and whether there 
are flare-ups of any knee condition 
that decreases the functionality of 
the right knee.  If there are flare-
ups, describe the frequency, 
severity, duration, and the 
additional functional limitations 
during flare-ups.

?	Examine for subluxation and lateral 
instability, and if found, report 
the severity and whether either is 
recurring.

?	Provide an opinion whether it is 
less than, equal to, or greater than 
50 percent probable that the lateral 
meniscus tear shown in the August 
2001 MRI of the right knee is 
related to the other right knee 
pathology.

?	Regarding the left knee:  Provide an 
opinion based on current examination 
and review of the medical records in 
the claims file whether it is less 
than, equal to, or greater than 50 
percent likely that the veteran's 
right knee condition caused or 
aggravates the left knee condition.  
Use the language (less than, equal 
to, or greater than 50 percent 
likely) above in the response.

3.  Readjudicate the claims for increased 
rating of the service-connected post-
operative right knee, including 
determination whether any separate rating 
can be assigned simultaneously with the 
rating for limitation of motion without 
pyramiding the ratings, and readjudicate 
the claim for secondary service 
connection of the left knee, considering 
whether the right knee caused or 
aggravated the left knee.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



